Case 3:20-cv-00565-RDM-MCC Document 13 Filed 09/11/20 Page1of1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THERESA YOHN,
Plaintiff, :
V. : 3:20-CV-565
(JUDGE MARIANI)
SELECTIVE INSURANCE COMPANY
OF AMERICA
Defendant.

ORDER

/ D
AND NOW, THIS __/ DAY OF SEPTEMBER, 2020, upon review of

Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 12) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 12) is ADOPTED for the reasons set forth therein.

2. Defendant's Motion for Partial Dismissal (Doc. 4) is DENIED.

3. This action is REMANDED to Magistrate Judge Carlson for further pretrial

proceedings in accordance with this Court’s July 13, 2020 Order (Doc. 11).

 

 

MAN be
Robert D. Mariani

United States District Judge
